Title: To George Washington from Samuel Allyne Otis, 24 December 1777
From: Otis, Samuel Allyne
To: Washington, George



May it please Your Excellency
Boston Decr 24th 1777

With the utmost anxiety I have beheld your army of Patriots opposeing not only the formidable powers of Europe, and you bearing your Gallant breast not only against misfortune, but combating also the attacks of inclement Skies in our unequal Combat.
Why application to the Eastern States whose ports are open and whose acquisition of Cloathing is vast, was not sooner made I cant determine, But sure I am that to say nothing of the distress brave men are exposed to in the Cold season uncovered, the delay has cost the Continent £100,000.
In ten days after notice of my appointment I dispatched 12 waggons with Sundry articles agreeable to the return inclosed, am now loadg the 3d brigade with plains coatings &c.
There is plenty of Cloathing thank God for 20,000 men except perhaps a deficiency in Shoes hatts & blanketts, but woolens are daily arriveing, & if I can be supplied with money & Waggons, and the Convoys are not cut off, I pawn my life upon covering the Army with good decent Cloathing, as they deserve that of Laurells.
Forgive my obtrusion upon one of your important moments & beleive me with the profoundest respect & veneration for your exalted virtues Your Excellencys Most humble & Obet Sevt

Sam. A. Otis

